DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 03/30/2021 and 04/14/2022 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes a machine arrangement for the sequential processing of sheet-type substrates having multiple different processing stations wherein each respective printing cylinder is configured as triple-sized or quadruple-sized, wherein each respective printing cylinder is configured as a suction cylinder, wherein the supply of suction air to the relevant printing cylinder is or at least can be switched on and off in each case dependent upon the angular position of said printing cylinder, wherein each respective printing cylinder has multiple fields arranged one behind the other in the circumferential direction on its lateral surface, each for holding one substrate in each case, wherein a dryer is located downstream of the first non-impact printing unit in the direction of transport of the substrates, wherein downstream of this dryer in the direction of transport of the substrates, a turning device is provided, which enables the reverse side of the substrates to also be printed as the process progresses, wherein said turning device is arranged between the processing station having the first non-impact printing unit and the processing station having the second non-impact printing unit, in the direction of transport of the substrates. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
United States patent number 7909454 to Koto et al. discloses an inkjet printing press that prints on sheets. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W THIES/Primary Examiner, Art Unit 2853